OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TFYAS
                             P.O. BOX 12308, CAPITOL STATION, AUSTInSs 787H
         .... . , OFFICIAL.BUSINESS                                           4^P°%
         U. '-jA SfM'E^-TB^AS                                            fe/<* <f°'g1^iggs5glg
                                                                                            y^Mi'.t.-4'jjuTn-gt

                                                                         ;3   "By laiBaaff pitnev bowes
                   PENALTY FOR
    4/8/2015       PRIVATE USE                                           02 ir              $ 00.266
                                                                         0002003152   APR 09 2015
    FLORES, PETER               Tr. O^No D-%                           -MAILED FROMZIPCODE 78701
                                                                       >3-A              WR-83,052-01

   art. ^^^eW'-cat-on «^™ *e^ated prescribed form p,7
                                              A?
                                                 L^?T^°^G#/ooB Abel Acosta, Clerk
                                               k ^*UL°NGER li


                                      DELVALLE.TX 78617' RETUs™^DREss                                             ~^


"EWiJiissB 7aWfi @2 34^4'tHifI•*f• HiifFfIM«i^1•11;|V-•"----ii-i *• nffitl^1"-11"*-r,iV-